Exhibit 10.1

FORM OF EXECUTIVE OFFICER RESTRICTED SHARES AGREEMENT

[Full Name of Employee]

[Date]

Dear [First Name]:

Pursuant to the Company’s 2011 Employee Stock Plan (the “Plan”), you have been
selected by the Compensation Committee of the Board of Directors (as more fully
described in Section 11, the “Committee”) of AMC Networks Inc. (the “Company”)
to receive                restricted shares (“Restricted Shares”) of Class A
Common Stock, par value $.01 per share (“Common Shares”), effective as of
October 18, 2011 (the “Grant Date”).

Capitalized terms used but not defined in this agreement (this “Agreement”) have
the meanings given to them in the Plan. The Restricted Shares are subject to the
terms and conditions set forth below:

1.Vesting. Subject to Sections 2 and 3, none of your Restricted Shares will vest
and you will forfeit all of them if you do not remain continuously employed with
the Company or one of its Affiliates from the Grant Date through March 8, 2014
(the “Vesting Date”). The forfeiture restrictions shall expire on the Vesting
Date, provided the performance criteria set forth in Annex 1 attached hereto
(the “Performance Criteria”) have been satisfied as of the Vesting Date, as
determined by the Committee (as defined in Section 11 below).

2. Accelerated Vesting in the Event of Death. If your employment is terminated
as a result of your death, all of the Restricted Shares will vest as of the
termination date, regardless of whether or not the Performance Criteria have
been satisfied.

3. Change of Control/Going Private Transaction. As set forth in Annex 2 attached
hereto, your entitlement to Restricted Shares may be affected in the event of a
Change of Control of the Company or a going private transaction (each as defined
in Annex 2 attached hereto).

4. Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Restricted Shares, other than to the extent provided in the Plan.

5. Right to Vote and Receive Dividends. You have full voting rights with respect
to the Restricted Shares. Unless the Committee determines otherwise, all
ordinary (as determined by the Committee in its sole discretion) cash dividends
and distributions paid on your Restricted Shares will be retained by the Company
for your account until your Restricted Shares vest and such dividends and
distributions will be paid to you (without interest) when your Restricted Shares
vest. Such dividends, to the extent retained, shall revert back to the Company
if for any reason the Restricted Share upon which such dividends were paid
reverts back to the Company.

6. Section 83(b) Election. If you wish to make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), to
recognize income with respect to the Restricted Shares before they become
vested, you must file a Section 83(b)



--------------------------------------------------------------------------------

election with the Internal Revenue Service within thirty (30) days of the Grant
Date and provide a copy of that filing to the Company. You are strongly
encouraged to seek the advice of a tax consultant regarding the advisability of
making a Section 83(b) election. You should note that any taxes you pay as a
result of your Section 83(b) election cannot be recovered if your Restricted
Shares are forfeited or decline in value. It is your sole responsibility to
timely file an election under Section 83(b). You must notify the Company within
ten (10) days of filing any such election. A sample Form of Election under
Section 83(b) is available upon request from the Company’s Tax Department.
Please contact Vince Capurso, Senior Vice President – Tax, at 646.273.7255 to
obtain this form.

7. Tax Representations and Tax Withholding. You hereby acknowledge that you have
reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Restricted Shares. You hereby represent to the
Company that you are relying solely on such advisors and not on any statements
or representations of the Company, its Affiliates or any of their respective
agents.

If, in connection with the Restricted Shares, the Company is required to
withhold any amounts by reason of any federal, state or local tax, such
withholding shall be effected in accordance with Section 16 of the Plan.

8. Section 409A. It is the Company’s intent that payments under this Agreement
are exempt from Section 409A of the Code (“Section 409A”), and that the
Agreement be administered accordingly. Notwithstanding anything to the contrary
contained in this Agreement, if and to the extent that any payment or benefit
under this Agreement is determined by the Company to constitute “non-qualified
deferred compensation” subject to Section 409A and is payable to you by reason
of your termination of employment, then (a) such payment or benefit shall be
made or provided to you only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations and (b) if you are a
“specified employee” (within the meaning of Section 409A and as determined by
the Company), such payment or benefit shall not be made or provided before the
date that is six months after the date of your separation from service (or your
earlier death).

9. Delivery. Unless otherwise determined by the Committee, delivery of the
Restricted Shares will be by book-entry credit to an account in your name that
the Company has established at a custody agent (the “custodian”). The Company’s
transfer agent, Wells Fargo Bank, N.A. shall act as the custodian of the
Restricted Shares; however, the Company may in its sole discretion appoint
another custodian to replace Wells Fargo Bank, N.A. On the date your Restricted
Shares vest, if you have complied with your obligations under this Agreement and
provided that your tax obligations with respect to the vested Restricted Shares
are appropriately satisfied, we will instruct the custodian to electronically
transfer your Common Shares to a brokerage or other account on your behalf (or
make such other arrangements for the delivery of the Common Shares to you as we
reasonably determine).

10. Right of Offset. You hereby agree that the Company shall have the right to
offset against its obligation to deliver shares of Class A Common Stock, cash or
other property under this Agreement to the extent that it does not constitute
“non-qualified deferred

 

- 2 -



--------------------------------------------------------------------------------

compensation” pursuant to Section 409A, any outstanding amounts of whatever
nature that you then owe to the Company or any of its Affiliates.

11. The Committee. For purposes of this Agreement, the term “Committee” means
the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

12. Committee Discretion. The Committee has full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

13. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Agreement, except that the Committee shall not
make any amendment or revision in a manner unfavorable to you (other than if
immaterial), without your consent. No consent shall be required for amendments
made pursuant to Section 12 of the Plan, except that, for purposes of Section 19
of the Plan, Section 3 and Annex 2 of this Agreement are deemed to be “terms of
an Award Agreement expressly refer[ring] to an Adjustment Event.” Any amendment
of this Agreement shall be in writing and signed by an authorized member of the
Committee or a person or persons designated by the Committee.

14. Restricted Shares Subject to the Plan. The Restricted Shares covered by this
Agreement are subject to the Plan.

15. Entire Agreement. Except for any employment agreement between you and the
Company or any of its Affiliates in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Restricted Shares covered hereby and
supersede all prior understandings and agreements. In the event of a conflict
among the documents with respect to the terms and conditions of the Restricted
Shares covered hereby, the documents will be accorded the following order of
authority: the terms and conditions of the Plan will have highest authority
followed by the terms and conditions of your employment agreement, if any,
followed by the terms and conditions of this Agreement.

16. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.

17. Governing Law. This Agreement shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York.

18. Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement, and hereby waive, and agree not to assert, as a defense that you are
not subject thereto or that the venue thereof may not be appropriate. You agree
that the mailing of process or other papers in connection with any action or
proceeding in any manner permitted by law shall be valid and sufficient service.

 

- 3 -



--------------------------------------------------------------------------------

19. Securities Law Acknowledgments. You hereby acknowledge and confirm to the
Company that (i) you are aware that the Common Shares are publicly-traded
securities and (ii) Common Shares may not be sold or otherwise transferred
unless such sale or transfer is registered under the Securities Act of 1933, as
amended, and the securities laws of any applicable state or other jurisdiction,
or is exempt from such registration.

20. Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

21. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.

22. Exclusion from Compensation Calculation. By acceptance of this Agreement,
you shall be considered in agreement that the Restricted Shares covered hereby
shall be considered special incentive compensation and will be exempt from
inclusion as “wages” or “salary” in pension, retirement, life insurance and
other employee benefits arrangements of the Company and its Affiliates, except
as determined otherwise by the Company. In addition, each of your beneficiaries
shall be deemed to be in agreement that all such shares be exempt from inclusion
in “wages” or “salary” for purposes of calculating benefits of any life
insurance coverage sponsored by the Company or any of its Affiliates.

23. No Right to Continued Employment. Nothing contained in this Agreement or the
Plan shall be construed to confer on you any right to continue in the employ of
the Company or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.

24. Affiliates of the Company. Notwithstanding Section 2(a) of the Plan, for
purposes of Sections 1, 10 and 15 and Annex 2 of this Agreement, “Affiliate” of
the Company shall mean the direct and indirect subsidiaries of the Company.

25. Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

 

26. Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Grant Date.

27. Signatures. Execution of this Agreement by the Company may be in the form of
an electronic or similar signature, and such signature shall be treated as an
original signature for all purposes.

AMC Networks Inc. By:  

 

  President and Chief Executive Officer

 

- 4 -



--------------------------------------------------------------------------------

By your electronic signature, you (i) acknowledge that a complete copy of the
Plan and the final execution version of this Agreement have been made available
to you and (ii) agree to all of the terms and conditions set forth in the Plan
and this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Annex 1

to

Restricted Shares Agreement

Intentionally omitted

 

- 6 -



--------------------------------------------------------------------------------

Annex 2

to

Restricted Shares Agreement

In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to Restricted Shares shall be
as follows:

1. If the Company or the “surviving entity,” as defined below, has shares of
common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall, no later
than the effective date of the transaction which results in a Change of Control
or going private transaction either (A) convert your unvested Restricted Shares
into an amount of cash equal to (i) the number of your unvested Restricted
Shares multiplied by (ii) the “offer price per share,” the “acquisition price
per share” or the “merger price per share,” each as defined below, whichever of
such amounts is applicable or (B) arrange to have the surviving entity grant to
you an award of shares of common stock (or partnership units) of the surviving
entity on the same terms and with a value equivalent to your unvested Restricted
Shares which will, in the good faith determination of the Committee, provide you
with an equivalent profit potential.

2. If the Company or the surviving entity does not have shares of common stock
(or partnership units) traded on a national stock exchange or on the
over-the-counter market as reported on NASDAQ, the Committee shall convert your
unvested Restricted Shares into an amount of cash equal to the amount calculated
as per Paragraph 1(A) above.

3. The cash award provided in Paragraph 1 or 2 shall become payable to you at
the earlier of (a) the date on which your Restricted Shares are scheduled to
vest (provided that you remain continuously employed with the Company or one of
its Affiliates through such date), or (b) the date on which your employment with
the Company or the surviving entity is terminated (i) by the Company or the
surviving entity other than for Cause, if such termination occurs within three
(3) years of the Change of Control or going private transaction, (ii) by you for
“good reason,” as defined below, if such termination occurs within three
(3) years of the Change of Control or going private transaction or (iii) by you
for any reason at least six (6) months, but not more than nine (9) months after
the effective date of the Change of Control or going private transaction;
provided that clause (iii) herein shall not apply in the event that your rights
in the Restricted Shares are converted into a right to receive an amount of cash
in accordance with paragraph (A) of Section 1. The amount payable in cash shall
be payable together with interest from the effective date of the Change of
Control or going private transaction until the date of payment at (a) the
weighted average cost of capital of the Company immediately prior to the
effectiveness of the Change of Control or going private transaction, or (b) if
the Company (or the surviving entity) sets aside the funds in a trust or other
funding arrangement, the actual earnings of such trust or other funding
arrangement.

4. As used herein,

“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the

 

- 7 -



--------------------------------------------------------------------------------

Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).

“Surviving entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the assets of the Company as
constituted immediately prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported on
NASDAQ, then such parent entity shall be deemed to be the surviving entity
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of substantially all the assets of the Company shall
be deemed to be the surviving entity. If in connection with any transaction, a
Change of Control or going private transaction occurs and no entity shall own,
after consummation of such transaction, substantially all the assets of the
Company as constituted immediately prior to consummation of such transaction,
then, notwithstanding any other provision of this Paragraph 4 to the contrary,
there shall not be deemed to be a surviving entity so that the provisions of
Paragraph 1(B) shall not be applicable.

“Going private transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.

“Good reason” means

a. without your express written consent any reduction in your base salary or
bonus potential, or any material impairment or material adverse change in your
working conditions (as the same may from time to time have been improved or,
with your written consent, otherwise altered, in each case, after the Grant
Date) at any time after or within ninety (90) days prior to the Change of
Control including, without limitation, any material reduction of your other
compensation, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;

b. any failure by the Company to comply with any of the provisions of this
Agreement, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by you;

c. the Company’s requiring you to be based at any office or location more than
thirty-five (35) miles from your location immediately prior to such event except
for travel reasonably required in the performance of your responsibilities; or

d. any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Paragraph 1.

“Offer price per share” shall mean, in the case of a tender offer or exchange
offer which results in a Change of Control or going private transaction (an
“Offer”), the greater of (i) the highest price per share of common stock paid
pursuant to the Offer, or (ii) the highest fair market value per share of common
stock during the ninety-day period ending on the date of a Change of Control

 

- 8 -



--------------------------------------------------------------------------------

or going private transaction. Any securities or property which are part or all
of the consideration paid for shares of common stock in the Offer shall be
valued in determining the Offer Price per Share at the higher of (A) the
valuation placed on such securities or property by the Company, person or other
entity making such offer or (B) the valuation placed on such securities or
property by the Committee.

“Merger price per share” shall mean, in the case of a merger, consolidation,
sale, exchange or other disposition of assets that results in a Change of
Control or going private transaction (a “Merger”), the greater of (i) the fixed
or formula price for the acquisition of shares of common stock occurring
pursuant to the Merger, and (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of such Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock pursuant to the
Merger shall be valued in determining the merger price per share at the higher
of (A) the valuation placed on such securities or property by the Company,
person or other entity which is a party with the Company to the Merger, or
(B) the valuation placed on such securities or property by the Committee.

“Acquisition price per share” shall mean the greater of (i) the highest price
per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company’s voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.

 

- 9 -